Exhibit 10.1
EXECUTION VERSION
VOTING AGREEMENT
          This VOTING AGREEMENT, dated as of May 15, 2008 (this “Agreement”), is
made by and between Applied Digital Solutions, Inc., a Delaware Corporation
(“Applied Digital”) and The Stanley Works, a Connecticut corporation
(“Purchaser”).
RECITALS
          WHEREAS, concurrently with the execution and delivery of this
Agreement, VeriChip Corporation, a Delaware corporation (“Seller”), and
Purchaser are entering into a Stock Purchase Agreement, dated as of the date
hereof (as amended from time to time, the “Purchase Agreement”), which provides,
among other things, for Purchaser to acquire 100% of the outstanding capital
stock of X-Mark Corporation (the “Company”), a corporation governed under the
laws of Canada and a wholly owned subsidiary of Seller (the transactions
contemplated by the Purchase Agreement and this Agreement, the “Transactions”);
          WHEREAS, as a condition to entering into the Purchase Agreement,
Purchaser has required that Applied Digital enter into this Agreement, and
Applied Digital desires to enter into this Agreement to induce Purchaser to
enter into the Purchase Agreement; and
          WHEREAS, as of the date hereof, Applied Digital is the legal, record
and Beneficial Owner (as defined below) of 5,355,556 shares of common stock, par
value $0.01 per share, of Seller (“Shares”) (together with such additional
Shares as they become Beneficially Owned by Applied Digital after the date
hereof, the “Owned Shares”), which Shares are all issued and outstanding and
represent 48.6% of the outstanding Shares and voting power of the outstanding
capital stock of Seller.
          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements set forth herein, the parties hereto agree as follows:
     1. Certain Definitions. Capitalized terms used but not defined in this
Agreement shall have the meanings given to such terms in the Purchase Agreement.
In addition, for purposes of this Agreement:
          “Affiliate” shall have the meaning set forth in the Purchase
Agreement, except that, for purposes of this Agreement, with respect to Applied
Digital, “Affiliate” shall not include Seller or any of the Persons that are
directly or indirectly controlled by Seller.
          “Agreement” shall have the meaning set forth in the opening paragraph.
          “Applied Digital” shall have the meaning set forth in the opening
paragraph.
          “Beneficially Owned” or “Beneficial Ownership” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act. “Beneficial Owner”
shall mean, with respect to any securities, a Person who has Beneficial
Ownership of such securities.

1



--------------------------------------------------------------------------------



 



          “Company” shall have the meaning set forth in the recitals.
          “Currently Owned Shares” shall have the meaning set forth in
Section 7(c).
          “Owned Shares” shall have the meaning set forth in the recitals.
          “Pledge” shall mean the pledge of Company Shares by Applied Digital
under (i) the Amended and Restated Stock Pledge Agreement, dated as of
December 28, 2007, among Applied Digital, Laurus Master Fund, Ltd., Valens
Offshore SPV I, Ltd., Valens U.S. SPV I, LLC, PSource Structured Debt Limited
and Computer Equity Corporation, as amended, modified, restated and/or
superseded from time to time and (ii) the Amended and Restated Stock Pledge
Agreement dated as of December 28, 2007 among Applied Digital, Kallina
Corporation, Valens U.S. SPV I, LLC, Valens Offshore SPV I, Ltd., Valens
Offshore SPV II, Corp., PSource Structured Debt Limited, Computer Equity
Corporation, Digital Angel Corporation and Digital Angel Technology Corporation,
as amended, modified, restated and/or superseded from time to time.
          “Purchase Agreement” shall have the meaning set forth in the recitals.
          “Purchaser” shall have the meaning set forth in the opening paragraph.
          “Recommendation Change” means if (i) the Board of Directors of Seller
has received a Takeover Proposal that such Board determines, in good faith by
resolution duly adopted, constitutes a Superior Proposal and (ii) the Board
determines (after receiving the advice of its outside counsel) in good faith by
resolution duly adopted that it is reasonably necessary to withdraw or modify
the Board Recommendation to comply with its fiduciary duties to the stockholders
of Seller under applicable Law.
          “Seller” shall have the meaning set forth in the recitals.
          “Shares” shall have the meaning set forth in the recitals.
          “Transactions” shall have the meaning set forth in the recitals.
          “Transfer” shall mean, with respect to a security, the sale, transfer,
pledge, hypothecation, encumbrance, assignment or disposition of such security,
rights relating thereto or the Beneficial Ownership of such security or rights
relating thereto, the offer to make such a sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition, and each option,
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing. As a verb, “Transfer” shall have a correlative meaning.
     2. No Disposition or Solicitation.
          (a) Except as set forth in Section 5 of this Agreement, Applied
Digital undertakes that Applied Digital shall not, except as provided under the
Pledge, (i) Transfer or agree to Transfer any Owned Shares or (ii) grant or
agree to grant any proxy or power-of-

2



--------------------------------------------------------------------------------



 



attorney with respect to any Owned Shares. The restrictions in this Section 5
shall remain valid until this Agreement terminates pursuant to Section 9 hereof.
          (b) Applied Digital undertakes that, in its capacity as a stockholder
of the Company and except as contemplated by Section 10, Applied Digital shall
not, and shall cause its investment bankers, financial advisors, attorneys,
accountants and other advisors, agents and representatives not to, directly or
indirectly solicit, initiate, facilitate or encourage any inquiries or proposals
from, discuss or negotiate with, or provide any non-public information to, any
Person relating to, or otherwise facilitate, any Takeover Proposal.
Notwithstanding the foregoing, if the Board of Directors of Seller determines,
after consultation with outside counsel, in good faith by resolution duly
adopted that an unsolicited written Takeover Proposal received after the date
hereof other than in breach of Section 5.4 of the Purchase Agreement leads to or
is reasonably likely to lead to a Superior Proposal and the Board of Directors
of Seller determines that it is reasonably necessary to take the actions
described in clauses (A) and (B) of Section 5.4(a) of the Purchase Agreement to
comply with its fiduciary duties to the stockholders of Seller under applicable
Law, Applied Digital (and its investment bankers, financial advisors, attorneys,
accountants and other advisors, agents and representatives) shall be entitled
(for so long as, to the knowledge of Applied Digital, such Takeover Proposal
remains outstanding and such determination of the Board of Directions of Seller
remains applicable and has not been reversed by a subsequent determination) to
participate in discussions and negotiations with the Person making such Takeover
Proposal (and its representatives). Applied Digital shall keep Purchaser
reasonably apprised on a reasonably prompt basis as to the status of any such
discussions and/or negotiations and shall promptly (within 48 hours) provide to
Purchaser copies of any material written communications delivered or received by
Applied Digital in connection with such discussions and/or negotiations.
     3. Stockholder Vote. Applied Digital undertakes that (a) unless there shall
have been a Recommendation Change, at such time as the Seller conducts a meeting
of, or otherwise seeks a vote or consent of, its stockholders for the purpose of
approving the Purchase Agreement and/or any of the Transactions contemplated
thereby, Applied Digital shall vote, or provide a consent with respect to, all
then-outstanding Shares Beneficially Owned by Applied Digital in favor of the
Purchase Agreement and the Transactions and (b) Applied Digital shall (at each
meeting of stockholders and in connection with each consent solicitation) vote
all then-outstanding Shares Beneficially Owned by Applied Digital against, and
not provide consents to, (i) any and all Takeover Proposals, and (ii) any and
all actions that would reasonably be expected to delay, prevent or frustrate the
Transactions or the transactions contemplated by this Agreement or the
satisfaction of any of the conditions set forth in Article VI of the Purchase
Agreement. Without limiting the foregoing and subject to Section 9 hereto, it is
understood that except as and to the extent set forth in clause (a) above, the
obligations under this Section 3 shall not be affected by any Adverse
Recommendation Change or other recommendation or position of the Seller’s Board
of Directors.
     4. Reasonable Efforts to Cooperate.
          (a) Applied Digital hereby consents to the publication and disclosure
in the Proxy Statement (and, as and to the extent otherwise required by
securities Laws or the SEC or

3



--------------------------------------------------------------------------------



 



securities authorities, any other documents or communications provided by
Seller, Purchaser or the Company to any Governmental Entity or to
securityholders of the Seller) of Applied Digital’s identity and Beneficial
Ownership of the Owned Shares and the nature of Applied Digital’s commitments,
arrangements and understandings under and relating to this Agreement and, if
deemed appropriate by Seller, a copy of this Agreement. Applied Digital will
promptly provide any information reasonably requested by the Company, Seller or
Purchaser for any regulatory application or filing made or approval sought in
connection with the Transactions (including filings with the SEC).
     5. Irrevocable Proxy.
          (a) In furtherance of the agreements contained in Section 3 of this
Agreement, Applied Digital hereby irrevocably grants to, and appoints, each of
Purchaser and each of the executive officers of Purchaser, in their respective
capacities as officers of Purchaser, as the case may be, and any individual who
shall hereafter succeed to any such office of Purchaser, and each of them
individually, Applied Digital’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of Applied Digital, to vote
all Shares Beneficially Owned by Applied Digital that are outstanding from time
to time, to grant or withhold a consent or approval in respect of such Shares
and to execute and deliver a proxy to vote such Shares, in each case solely to
the extent and in the manner specified in Section 3 and subject to the
exceptions set forth in Section 3. It being understood that the proxy granted
pursuant to this Section 5 shall be solely with regard to the approval of the
Purchase Agreement and the transactions contemplated thereby and the other
matters set forth in Section 3, and any other matter to be voted on by Applied
Digital as a stockholder of the Seller shall not be subject to the proxy granted
herein.
          (b) Applied Digital represents and warrants to Purchaser that, except
for the proxy given in connection with the Pledge, all proxies heretofore given
in respect of the Owned Shares are not irrevocable and that all such proxies
have been properly revoked or are no longer in effect as of the date hereof.
          (c) Applied Digital hereby affirms that the irrevocable proxy set
forth in this Section 5 is given by Applied Digital in connection with, and in
consideration of, the execution of the Purchase Agreement by Purchaser, and that
such irrevocable proxy is given to secure the performance of the duties of
Applied Digital under this Agreement. Applied Digital hereby further affirms
that the irrevocable proxy is coupled with an interest and, except as set forth
in Section 9, may under no circumstances be revoked. Subject to the rights of
the pledgees under the Pledge, such irrevocable proxy is executed and intended
to be irrevocable in accordance with the provisions of Section 212 of the
Delaware General Corporation Law.
          (d) The proxy granted in this Section 5 shall remain valid until this
Agreement terminates pursuant to Section 9 hereof.
     6. Further Action. If any further action is necessary or desirable to carry
out the purposes of this Agreement, Applied Digital shall, and shall cause its
Affiliates to, take all such action reasonably requested by Purchaser except as
otherwise contemplated by Section 10.

4



--------------------------------------------------------------------------------



 



     7. Representations and Warranties of Applied Digital. Applied Digital
represents and warrants to Purchaser as follows:
          (a) Applied Digital has all necessary power and authority and legal
capacity to execute and deliver this Agreement and perform its obligations
hereunder. The execution, delivery and performance of this Agreement by Applied
Digital and the consummation by Applied Digital of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Applied
Digital and no further proceedings or actions on the part of Applied Digital are
necessary to authorize the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.
          (b) This Agreement has been duly and validly executed and delivered by
Applied Digital and, assuming it has been duly and validly authorized, executed
and delivered by Purchaser, constitutes the valid and binding agreement of
Applied Digital, enforceable against Applied Digital in accordance with its
terms, except to the extent that enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditor’s rights
generally and (ii) general principles of equity.
          (c) As of the date hereof, Applied Digital is the sole Beneficial
Owner of 5,355,556 Owned Shares (the “Currently Owned Shares”). Applied Digital
has legal, good and marketable title (which may include holding in nominee or
“street” name) to all of the Currently Owned Shares, free and clear of all
liens, claims, options, proxies, voting agreements and security interests (other
than as created by this Agreement, the Pledge, the agreements listed in
Schedule A and the restrictions on Transfer under applicable securities Laws).
The Currently Owned Shares constitute all of the capital stock of Seller that is
Beneficially Owned by Applied Digital as of the date hereof.
          (d) The execution and delivery of this Agreement by Applied Digital
does not and the performance of this Agreement by Applied Digital will not
(i) conflict with, result in any violation of, require any consent under or
constitute a default (whether with notice or lapse of time or both) under any
mortgage, bond, indenture, agreement, instrument or obligation to which Applied
Digital is a party or by which Applied Digital or any of its properties
(including the Owned Shares) is bound, (ii) conflict with, result in any
violation of, require any consent under or constitute a default (whether with
notice or lapse of time or both) under Applied Digital’s constituent documents,
(iii) violate any judgment, order, injunction, decree or award of any court,
administrative agency or other Governmental Entity that is binding on Applied
Digital or any of its properties or (iv) constitute a violation by Applied
Digital of any Law applicable to Applied Digital, except in the case of clause
(i) for any conflict with the Pledge and for any consent that has previously
been obtained and except for any violation, conflict or consent in clause (i),
(iii) and (iv) as would not reasonably be expected to materially impair the
ability of Applied Digital to perform its obligations hereunder or to consummate
the transactions contemplated herein on a timely basis.

5



--------------------------------------------------------------------------------



 



          (e) Applied Digital understands and acknowledges that Purchaser is
entering into the Purchase Agreement in reliance upon Applied Digital’s
execution, delivery and performance of this Agreement.
     8. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Applied Digital as follows:
          (a) Purchaser has all necessary power and authority and legal capacity
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution, delivery and performance of this Agreement by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Purchaser and no further
proceedings or actions on the part of Purchaser are necessary to authorize the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.
          (b) This Agreement has been duly and validly executed and delivered by
Purchaser and, assuming it has been duly and validly authorized, executed and
delivered by Applied Digital, constitutes the valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, except to
the extent that enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditor’s rights generally and (ii) general
principles of equity.
          (c) The execution and delivery of this Agreement by Purchaser does not
and the performance of this Agreement by Purchaser will not (i) conflict with,
result in any violation of, require any consent under or constitute a default
(whether with notice or lapse of time or both) under any mortgage, bond,
indenture, agreement, instrument or obligation to which Purchaser is a party or
by which Purchaser or any of its properties is bound (or any of the constituent
documents of Purchaser), (ii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or other Governmental Entity that is
binding on Purchaser or any of its properties or (iii) constitute a violation by
Purchaser of any Law applicable to Purchaser, except for any violation, conflict
or consent in clause (i), (ii) and (iii) as would not reasonably be expected to
materially impair the ability of Purchaser to perform its obligations hereunder
or to consummate the transactions contemplated herein on a timely basis.
     9. Termination. This Agreement shall terminate upon the earliest of (a) the
Closing Date, (b) in the event that the Purchase Agreement is validly terminated
pursuant to Section 7.1(b)(iii), 7.1(c)(ii), 7.1(c)(iv) or 7.1(d)(ii), the date
that is seven months and fifteen days after the date of such termination, (c) in
the event that the Purchase Agreement is validly terminated pursuant to
Section 7.1(b)(i) or Section 7.1(c)(i) and after the date of the Purchase
Agreement but prior to the date of such termination a Takeover Proposal or a
communication relating to a potential Takeover Proposal shall have been made
known to Seller (or any director or officer of Seller) or shall have been made
directly to Seller’s stockholders generally or any Person shall have publicly
announced an interest in making or an intention (whether or not conditional) to
make a Takeover Proposal, the date that is seven months and fifteen days after
the date of such termination, (d) in the event that the Purchase Agreement is
validly terminated in accordance

6



--------------------------------------------------------------------------------



 



with its terms other than pursuant to those sections listed in clause (b) or
(c) above, concurrently with the termination of the Purchase Agreement and
(e) the date of amendment of the Purchase Agreement, unless such amendment has
been previously agreed to in writing by Applied Digital. Any such termination of
this Agreement shall be without prejudice to liabilities arising hereunder
before such termination of this Agreement.
     10. Stockholder Capacity. Notwithstanding anything herein to the contrary,
Applied Digital has entered into this Agreement solely in Applied Digital’s
capacity as the Beneficial Owner of Shares and nothing herein shall limit or
affect any actions taken or omitted to be taken at any time by any Affiliate of
Applied Digital that is an officer or director of the Seller in his or her
capacity as such and any such actions taken or omitted to be taken by such
Person shall not be deemed to constitute a breach of this Agreement.
     11. Miscellaneous.
          (a) Entire Agreement; No Third Party Beneficiaries. This Agreement,
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof and (b) is not intended to confer upon any
Person other than the parties hereto and thereto any rights or remedies
hereunder.
          (b) Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
          (c) Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred by either party (whether
by operation of law or otherwise) without the prior written consent of the other
party, provided, however, that Purchaser may transfer any of its rights and
obligations to any Affiliate of Purchaser, but no such assignment shall relieve
Purchaser of its obligations hereunder. Any transfer of any rights, interests or
obligations hereunder in violation of this Section shall be null and void.
          (d) Amendment and Modification. This Agreement may be amended,
modified and supplemented in any and all respects, but only by a written
instrument signed by all of the parties hereto expressly stating that such
instrument is intended to amend, modify or supplement this Agreement.
          (e) Extension; Waiver. At any time prior to the Closing Date, either
party hereto may extend the time for the performance of any of the obligations
or other acts of the other party. Any agreement on the part of a party to any
such extension shall be valid only if set forth in an instrument in writing
signed by or on behalf of such party. The failure of either party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of those rights.
          (f) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if mailed, delivered personally, telecopied
(which is

7



--------------------------------------------------------------------------------



 



confirmed) or sent by an overnight courier service, such as Federal Express, to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
If to Applied Digital, to:
Applied Digital Solutions, Inc.
1690 South Congress Ave., #201
Delray Beach, FL 33445
Attention: Lorraine Breece
Facsimile: 561-805-8001
with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75225
Attention: Sarah M. Rechter
Facsimile: 214-661-4419
If to Purchaser, to:
The Stanley Works
1000 Stanley Drive
New Britain, Connecticut 06053
Attention: Corporate Secretary
Facsimile: 860-827-3911
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Ethan Klingsberg
Facsimile: 212-225-3999
          (g) Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or

8



--------------------------------------------------------------------------------



 



provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
          (h) Specific Performance. In addition to any remedies available at law
or otherwise, each party shall be entitled to equitable relief, including
specific performance, in the event of any breach or threatened breach of this
Agreement.
          (i) Governing Law; Jurisdiction.
          (1) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to the principles
of conflicts of law thereof.
          (2) To the fullest extent permitted by applicable Law, each party
hereto (i) agrees that any claim, action or proceeding by such party seeking any
relief whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any New York State
court, in each case, located in the Borough of Manhattan and not in any other
State or Federal court in the United States of America or any court in any other
country, (ii) agrees to submit to the exclusive jurisdiction of such courts
located in the Borough of Manhattan for purposes of all legal proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby, (iii) waives and agrees not to assert any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court or any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, (iv) agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 11(f) (Notices) or any other manner as may be
permitted by Law shall be valid and sufficient service thereof and (v) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.
          (j) Descriptive Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties has caused this Agreement to
be duly executed as of the day and year first above written.

            Applied Digital Solutions, Inc.
      By:   /s/ Joseph J. Grillo        Name:   Joseph J. Grillo        Title:  
President and CEO        The Stanley Works
      By:   /s/ John F. Lundgren        Name:   John F. Lundgren        Title:  
Chairman and CEO   

10